DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.


Preliminary Remarks
The amendment filed on 02/07/2022 has been entered.  Claim 1 has been amended, and claim 3 has been canceled, claim 2 remains canceled, therefore, claims 1, and 4-5 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081995 A1-Larsen et al. (hereafter Larsen) and further in views of US 2006/0166364 A1- Senesac and US 2012/0208273 A1- Tarunina et al. (hereafter Tarunina). 
Claim 1
“comprising: a first compartment”:  Larsen discloses container 112 (Para. [0045], line 12, Fig. 7).
“an inlet port providing a fluid path into the first compartment”:  Larsen discloses an inlet port 150 (Para. [0056], line 3, Fig. 3); Fig. 3 illustrates the inlet port 150 is capable of providing fluid into the first compartment (container 112).
“an outlet port providing a fluid path exiting the first compartment”:  Larsen discloses outlet port 156 (Para. [0057], line 2, Fig. 3), Fig. 3 illustrates the outlet port 156 is capable of providing a fluid path exiting the first compartment (container 112).
“and a second compartment disposed inside the first compartment and fluidly connected with the inlet port of the first compartment”:  Larsen discloses a filter 170 (Para. [0060], line 1, Fig. 3); Fig. 3 illustrates the filter 170 is disposed inside the first compartment (container 112).  Further, Fig. 3 illustrates the second compartment (filter 170) is fluidly connected with the inlet port (inlet port 150) of the first compartment (container 112).

Regarding claim 1, Larsen teaches the invention discussed above.  Further, Larsen does teach a similar discrete microcarrier receiving region (Para. [0061], lines 9-10) and Fig. 4 illustrates the second compartment (filter 170) comprising sidewalls (interior surface 192, and body 190).  However, Larsen does not teach that the similar discrete microcarrier receiving region comprises a plurality of discrete microcarrier receiving regions.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Larsen to include a variety of devices for retaining cells as taught by Senesac., because Senesac teaches membranes are generally arranged within various types of filter apparatuses (Para. [0209], lines 14-15).

Regarding claim 1, Larsen teaches a filtration system 104 (Para. [0045], line 9, Figs. 1-7), and Larsen teaches the present invention relates to filter systems and assemblies for separating microcarriers from cell culture solutions (Para. [0003], lines 1-3).  Additionally, Larsen does teach a filter 170 can be comprises of a porous material, such as mesh that will allow the cultured solution to pass therethrough (Para. [0061], lines 9-13).  However, Larsen does not explicitly teach wherein each microcarrier receiving region comprises porous mesh having a porosity sufficient to allow process fluid to pass while retaining said microcarriers without increasing the volume of the container.  
For claim 1, Larsen teaches in another embodiment, multiple microcarrier regions comprising porous mesh (filters 602 or 650, Para. [0105], line 5) where microcarriers are retained (Para. [0105], lines 7-8, Fig. 22C), and Larsen teaches, pore size ranges of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Larsen to include each microcarrier receiving region comprises porous mesh having a porosity sufficient to allow process fluid to pass while retaining said microcarriers without increasing the volume of the container as taught by Larsen, because Larsen teaches various embodiments discloses and it is appreciated that these drawings depict only typical embodiments of the invention and are therefore not to be considered limiting of its scope (Para. [0010], lines 3-5) and Larsen teaches the described embodiments are to be considered in all respects only as illustrative and not restrictive and all changes which come within the meaning and range of equivalency of the claims are to be embraced within their scope (Para. [0135], lines 7-8).

Regarding claim 1, Larsen teaches the invention discussed above.  Further, Larsen teaches a container and discrete microcarrier receiving region comprises a plurality of discrete microcarrier receiving regions discussed above.  However, Larsen does not teach wherein each microcarrier receiving regions are in fluid communication with a plenum to form a manifold, which is capable of biasing incoming fluid to the plurality of discrete microcarrier receiving regions.


    PNG
    media_image1.png
    443
    822
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Larsen to include wherein each microcarrier receiving regions are in fluid communication with a plenum to form a manifold, which is capable of biasing incoming fluid to the plurality of discrete microcarrier receiving regions as taught by Tarunina, because Tarunina teaches the feature of the invention allows for a cell culture vessel in which split-pool culture can be .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081995 A1-Larsen et al. (hereafter Larsen),  in views of US 2006/0166364 A1- Senesac and US 2012/0208273 A1- Tarunina et al. (hereafter Tarunina), and in further view of US 6,712,963 B2- Schick.
Regarding claim 4, modified Larsen teaches the invention discussed above in claim 1.  Further, modified Larsen teaches that each microcarrier region comprises a mesh bag and coupled to an input port of the first compartment discussed above.  However, Larsen does not a manifold fluidly coupled to the input port.
For claim 4, Schick teaches an invention relating to the aseptic transfer of solutions out of one or more biological fluid and/or process fluid storage or supply containers (Col. 1, lines 8-10).  Further, Schick teaches a container (collection bag 21, Col. 3, line 49, Fig. 3) which includes a manifold (manifold and transfer tubing assembly 28, Col. 4, lines 14-16, Fig. 2) connected to an input port (pinch valve 41, Col. 4, lines 28-30, Fig. 2), which reads on the instant claim limitation of a manifold fluidly coupled to the input port.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Larsen and further include a manifold fluidly coupled to the input port as taught by Schick, because Schick teaches the o manifold units which are pre-sterilized and disposable, making them single-use .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081995 A1-Larsen et al. (hereafter Larsen) and further in views of US 2006/0166364 A1- Senesac and US 2012/0208273 A1- Tarunina et al. (hereafter Tarunina), and in further view of US 2015/0008176 A1-Morgan.
Regarding claim 5, modified Larsen teaches the invention discussed above in clam 1.  Further, modified Larsen teaches a porous bag which can be sized and shaped to match the size and shape of the sheet (Para. [0100], lines 10-12).  However, modified Larsen does not explicitly teach a pleated bag.
For claim 5, Morgan teaches a dual bag filter which is suitable for use in a variety of filters such as pleated filters (Para. [0003], line 4), which reads on the instant claim limitation of a pleated bag.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Larsen and further include a 


Response to Arguments
Applicant’s arguments with respect to independent claim 1 and dependent claims 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, specifically, a different secondary reference has been applied to address the amended claim limitation presented in claim 1.  
Regarding the bottom of pg. 4 and the top of pg. 6 of Applicant's remarks, pertaining to the amended claim 1 limitation.  The prior art references used to reject claim 3, are still relevant in rejecting independent claim 1.  Further, the prior art reference(s) cited in the rejection above, remain relevant to the instant applicant and continue to meet the limitations presented in the amended claim.  Additionally, regarding the middle and bottom of pg. 5 of Applicant's remarks, pertaining to the reference Larsen.  Applicant asserts "the Examiner admits that Larsen does not disclose a plurality of discrete microcarrier receiving regions.  And, the Examiner admits that Larsen does not include a manifold in fluid communication with the plurality of discrete microcarrier receiving regions."  
The Examiner does state Larsen teaches a similar discrete microcarrier region (Para. [0061], lines 9-10, and shown in Fig. 4, which illustrates a second compartment 
Additionally, Senesac teaches cells of microcarrier systems can be retained with a variety of devices (Para. [0142], lines 2-4), thus a variety of devices can include the claimed plurality of discrete microcarrier receiving regions, and also cited in the previously mailed Office Action.  Moreover, Applicant asserts that one of ordinary skill in the art would not look to Senesac for incorporation of a manifold because of the inlet ports and filters disclosed in Larsen.  Regarding the latter argument, the Examiner disagrees as Larsen discloses the embodiments disclosed are rather illustrative and not restrictive (para. [0135], therefore, one of ordinary skill in the art would be able to make modifications accordingly, as indicated by Larsen. Additionally, Applicant's specification cites devices and methods for filtering microcarrier or other aggregates in culture solutions (Para. [0039] and Applicant's specification mentions the requirement of inlets as well (Para. [0044-0047].  
Regarding the top of pg. 6 of Applicant's remarks, pertaining to Applicant's assertion of "in any event, the manifold, nor the plenum is disclosed by Larsen or any of the secondary references.  However, the Examiner has addressed the limitations of the manifold via the reference of Tarunina and Schick as discussed in the previous Office 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799